Citation Nr: 1610936	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  05-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder which includes but is not limited to, antisocial personality disorder, posttraumatic stress disorder (PTSD), learning disorder not otherwise specified and dementia not otherwise specified.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney 


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's wife, Veteran's treating VA social worker


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the Veteran's claim of entitlement to service connection for PTSD.  The Board has recharacterized the claim as indicated on the title page to better reflect the Veteran's contentions.  

This matter was most recently before the Board in December 2010 at which time it was reopened and remanded for additional development.  It is now returned to the Board.  

The record shows that the Veteran or his representative made separate oral presentation before each of the undersigned on three different occasions; once in July 2006, then again in April 2010, and most recently in November 2015.  Although the hearings in July 2006 and April 2010 were held for the purposes of whether or not there was new and material evidence to reopen the claim of entitlement to service connection for PTSD and the November 2015 addressed the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, all three VLJs (includes one Acting VLJ) took testimony on the same issue, regardless of the particular theory advanced in support of the contention at an individual hearing.  As the Veteran testified at hearings before three different Veterans Law Judges, the decision has been assigned to a panel to decide the appeal.  See 38 U.S.C.A. § 7102(a) (West 2015); 38 C.F.R. § 19.3 (2012); see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Appeals can be assigned only to an individual Veterans Law Judge (VLJ) or to a panel of not less than three members, and at the same time, pursuant to the Court of Appeals for Veterans Claims holding in Arneson v. Shinseki 24 Vet. App. 379 (2014), an appellant must be given an opportunity for a hearing before all Board members who will ultimately decide the appeal.  In view of this, there is no obstacle to deciding this appeal in a single decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a psychiatric disability so that the Veteran is afforded every possible consideration.

Pursuant to the December 2010 Board remand, the Veteran was afforded appropriate VA examinations in November 2011 (by a Board of two) and March 2013 with a VA opinion provided in January 2014.   The VA examiners determined essentially that the Veteran does not suffer from any acquired psychiatric condition, rather antisocial personality disorder, dementia not otherwise specified, and a suspected diagnosis of learning disorder not otherwise specified.  Specifically, the November 2011 VA examiner found that the Veteran did not suffer from PTSD and relied on a lack of verified stressors, largely due to inconsistent statements provided by the Veteran.  The 2011 VA examiner diagnosed a serious learning disability, potentially due to a Traumatic Brain Injury based on the Veteran's reported history and requested further neuropsychological testing for clarification.  The March 2013 VA examination provided a diagnosis of dementia not otherwise specified and was limited to identify or rule-out a learning disability, and no other mental disorders were specifically evaluated (as explained by the 2014 VA examiner), and the January 2014 VA opinion addressed nexus opinions based on the diagnoses of antisocial personality disorder, dementia not otherwise specified and a speculated learning disability not otherwise specified (which did not include any acquired psychiatric conditions).


In part, the December 2010 Board remand provided a brief summary of a February 2004 letter from a treating VA social worker in support of the Veteran's claim and specifically asked the VA examiner to discuss the contentions made by the letter.  Although the November 2011 VA examiner referenced that the social worker who wrote the February 2004 letter provided treatment and discussed an excerpt from a treatment record from her dated February 28, 2011, there is no discussion of the 2004 letter or how it would relate to her later comments in February 2011.  Significantly, the portion of the 2011 record which stated the Veteran "continued to meet the criteria for PTSD" was not discussed.  In addition, the Board notes that the January 2014 VA examiner stated that the November 2011 VA examiner "specifically addressed the contentions made by the February 2004 Vet Center letter,"  but again, it does not appear such a discussion occurred.   In light of this deficiency, a VA addendum opinion is required to address the contentions of the February 2004 Veteran Center letter.

The Board notes that the record also contains treatment of various acquired psychiatric conditions which include, but are not limited to, PTSD, dysthymic disorder, depression not otherwise specified with anxiety and panic symptoms and  a major depressive episode with psychotic features.  See November 16, 1985 VA hospitalization discharge summary (a major depressive episode with psychotic features); VA clinical record dated October 21, 1985 (PTSD); VA medical record dated November 25, 1986 (PTSD, chronic, severe and psychosis episodic); June 2, 1998 psychiatric evaluation conducted for social security disability purposes (PTSD, dysthymic disorder and generalized anxiety disorder); VA mental health clinic record dated January 23, 2003 (assessment of depression not otherwise specified with anxiety an panic symptoms, possible combat related PTSD); VA treatment record dated June 6, 2011 (history of PTSD and diagnosis of PTSD, depressive disorder not otherwise specified).  Notably, a provisional diagnosis of depressive disorder with mood congruent psychotic features was provided in an October 2008 VA examination.  In finding there was no diagnosis of any acquired psychiatric condition, the VA examiners failed to adequately reconcile their findings with prior treating physicians and the 2008 VA examiner.  The Board observes that the November 2011 examiner appears to suggest through discussing a November 25, 1986 diagnosis, that the PTSD diagnoses of record were based on inconsistent and unsubstantiated information and more reflective of his personality disorder, see page 12-13 of examination report, however the discussion appears to be more of an observation of history rather than a medical opinion with sound rationale.  As such, an addendum opinion is required to reconcile the conflicting psychiatric diagnoses.  

The Veteran was most recently afforded a hearing in November 2015.  The Veteran testified that he was receiving ongoing psychiatric treatment at a VA medical center.  The Veteran's attorney stated that she would "see about getting records updated" from the Lewiston VA medical center because it may be what they needed.  The Board notes that VA treatment records have been associated with the claims file from the Togus VAMC (which includes Lewiston Auburn VA clinic records) through January 2014.  The Veteran's attorney submitted a January 15, 2016 letter where she discussed her request for an additional 60 days at the November 2015 Board hearing to submit new information.  She referenced and submitted what she referred to as "updated treatment records" from the Lewiston VAMC, though they were from 2010 through 2011.  As the record indicates there may be outstanding VA treatment records, updated records must be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain all of the Veteran's outstanding VA mental health treatment records that are not currently of record, including records from the Togus VAMC (including Lewiston Auburn VA clinic records) beyond January 2014.  

2.  Thereafter, provide the claims file to an appropriate VA examiner for a file review to address the etiology of the Veteran's psychiatric conditions.  If another VA examination is deemed necessary in order to render these opinions, such should be scheduled.

For the purposes of this opinion, assume the Veteran's self-report of life-long verbal difficulties and academic disabilities are credible.  

Based on a review of the claims file the examiner must provide a written response to the following request/inquiries:

(a)  Clearly identify all current diagnoses.  In doing so, the examiner must address any conflicting diagnoses of record to include PTSD, generalized anxiety disorder, and a provisional diagnosis of depressive disorder with mood congruent psychotic features and depression.

The VA examiner must specifically address the contentions made by the February 2004 Veteran Center letter.

(b)  If an acquired psychiatric condition is diagnosed above, is it at least as likely as not (a 50 percent or greater probability) that a personality disorder had a superimposed acquired psychiatric condition during military service that resulted in additional disability?

(c)  If a learning disorder, not otherwise specified is diagnosed above, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(i)  If the Veteran's learning disorder is considered a defect, is it at least as likely as not (a 50 percent or greater probability) there was any superimposed disease or injury in connection with the congenital defect?

(ii)  If the examiner finds that the Veteran's learning disorder is a disease, then is it at least as likely as not (a 50 percent or greater probability) that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(d) For any currently diagnosed acquired psychiatric disorder that existed prior to service:

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a psychiatric condition(s) that existed prior to his entry onto active duty? 

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(e)  For any currently diagnosed acquired psychiatric condition that did not pre-exist service, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is caused or aggravated his active duty service?
		
The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

A rationale for each opinion must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, the AOJ should conduct any further development that may be indicated by any response received as a consequence of the action taken in the paragraph above and readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.




(CONTINUED ON THE NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________________          _______________________________
           	              N. RIPPEL			               BRADLEY W. HENNINGS    
           Acting Veterans Law Judge  		        Veterans Law Judge
        Board of Veterans' Appeals 			   Board of Veterans' Appeals



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



